Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species as described in the specification:
Species 1 -[0013] FIG. 1A shows a side view of a prosthetic system according to an embodiment. [0014] FIG. 1B shows another side view of the prosthetic system in FIG. 1A. 
Species 2 - [0015] FIG. 2 shows a side view of a prosthetic system according to another embodiment. 
Species 3 - [0016] FIG. 3 shows a side view of a prosthetic system according to another embodiment. 
Species 4 - [0017] FIG. 4 shows a side view of a prosthetic system according to another embodiment. 
Species 5 - [0018] FIG. 5 shows a side view of a prosthetic system according to another embodiment. 
Species 6 - [0022] FIG. 9 shows a side view of a prosthetic system.
Species 7 - [0023] FIG. 10 shows a perspective view of a prosthetic system. 
Species 8 - [0025] FIG. 12 shows a side view of a prosthetic system including the pump system in FIG. 11 according to an embodiment. [0026] FIG. 13 shows another side view of the prosthetic system in FIG. 12. 
Species 9 - [0027] FIG. 14 shows a prosthetic system according to another embodiment. [0028] FIG. 15 shows a cross section view of the prosthetic system in FIG. 14 
The examiner is focusing prosecution to a single system configuration. If applicant disagrees with the restriction, please feel free to contact the examiner. 

The species are independent or distinct because they are deemed to be patentably distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to the numerous pump classifications, the numerous species and the claims directed to both subcombination and combination devices, there is a search burden and examination burden. The species are independent or distinct because they are deemed patentably distinct requiring varying search strategies which constitute an undue burden on the Examiner. Moreover, it is further noted that a comprehensive search for the claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent and non-patent literature for each of the patentably distinct inventions and their permutations presently claimed would place an undue burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an  interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774